OPINION — AG — ** STATE INDUSTRIAL COMMISSION — FINES ** THE PROVISIONS OF 85 Ohio St. 102 [85-102], WOULD BE ENFORCED BY A CRIMINAL ACTION WHICH MAY BE BY INFORMATION OR INDICTMENT WITH THE FINE, IF ANY, TO BE COLLECTED BY THE STATE; THAT VENUE IS IN OKLAHOMA COUNTY WITH JURISDICTION IN THE DISTRICT COURT THEREOF; THAT THE TYPE OF HEARING IS A JURY TRIAL; AND THAT THE PARTY WHO MAY BRING THE ACTION IS THE STATE OF OKLAHOMA. (VENUE, STATE AGENCY, AUTHORITY, JURISDICTION, CRIMINAL ACTION, FINES, MISDEMEANOR, PUBLIC OFFENSE) CITE: 85 Ohio St. 102 [85-102], 85 Ohio St. 91 [85-91], 22 Ohio St. 10 [22-10], ARTICLE II, SECTION 20, 22 Ohio St. 301 [22-301], 85 Ohio St. 73 [85-73] (ALLEN K. HARRIS)